09/09/2020


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 20-0345


                                        DA 20-0346
                                     _________________



IN THE MATTER OF:

L.J.P.,                                                            ORDER

               A Youth in Need of Care.


                                     _________________

          Appellant, through counsel, has filed a motion for extension of time within which
to file the opening brief. Good cause appearing,
          IT IS HEREBY ORDERED that motion is GRANTED. Appellant’s opening brief
shall be filed on or before October 9, 2020.
          No further extensions will be granted.




                                                                              Electronically signed by:
                                                                                    Mike McGrath
                                                                       Chief Justice, Montana Supreme Court
                                                                                 September 9 2020